                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA


RYAN KINNERSON                                                              CIVIL ACTION

VERSUS                                                                      NO. 16-720

ARENA OFFSHORE L.P. ET AL.                                                  SECTION "L" (1)
                                                                            JUDGE ELDON E. FALLON
                                                                            Mag. Judge Van Meerveld
                                     ORDER & REASONS

        Before the Court is Third Party Defendant Island Operating Company, Inc. (“IOC”)’s

motion for summary judgment dismissing all claims against it with prejudice. R. Doc. 107. The

motion is unopposed. For the reasons that follow, the unopposed motion is GRANTED.

   I.      BACKGROUND

        This case arises out of injuries Plaintiff Ryan Kinnerson allegedly sustained while working

on a fixed platform, owned by Defendant Arena Offshore, LP (“Arena”), off the coast of Louisiana.

Plaintiff alleges that he was injured when he was transferred from the platform to the M/V Miss

Claire by a temporary crane on the platform.

        Arena hired IOC to provide skilled labor operators to assist with the daily operations on

the platform. In addition to this ongoing production work, Arena hired several independent

contractors to furnish services, personnel, equipment, and materials in order to drill a new well

from the platform. Specifically, Arena hired Sparrows Offshore, LLC (“Sparrows”) to provide and

operate a temporary crane on the platform; Paloma energy Consultants, LP (“Paloma”) to provide

construction project management, coordination, and inspection services; and Oceaneering

International, Inc. (“Oceaneering”), Plaintiff’s employer, to provide labor, materials, and

supervision. Finally, Arena chartered the M/V Miss Claire, operated and crewed by SeaTran, to

transport the material, equipment, and personnel associated with the construction work. These

                                                 1
independent contractors were performing separate and distinct services from IOC.

         Plaintiff was allegedly injured when he was being transferred in a personnel basket from

the platform to the M/V Miss Claire by the Sparrows temporary crane. He alleges that the

“personnel basket violently struck the M/V Miss Claire’s railing throwing petitioner off the

personnel basket onto the deck of the M/V Miss Claire thereby causing petitioner to sustain severe

disabling personal injuries.” Plaintiff sued Sparrows, Sea Tran, Arena, and Paloma. Paloma filed

a third party complaint against IOC, alleging that Plaintiff’s injuries were due to the negligence

and lack of care of IOC and its employees.

         IOC now moves for summary judgment dismissing Paloma’s claims against it with

prejudice, on the grounds that it had no role in the planning and/or execution of the personnel

basket transfer in which Plaintiff was injured. The motion is unopposed.

   II.       LAW AND ANALYSIS

         Summary judgment is proper “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of law.” Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R. Civ. P. 56(c)). “Rule 56(c) mandates the

entry of summary judgment, after adequate time for discovery and upon motion, against a party

who fails to make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which the party will bear the burden of proof at trial.” Id. A party moving for

summary judgment bears the initial burden of demonstrating the basis for summary judgment and

identifying those portions of the record, discovery, and any affidavits supporting the conclusion

that there is no genuine issue of material fact. Id. at 323. If the moving party meets that burden,

then the nonmoving party must use evidence cognizable under Rule 56 to demonstrate the



                                                  2
existence of a genuine issue of material fact. Id. at 324.

       A genuine issue of material fact exists if a reasonable jury could return a verdict for the

nonmoving party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1996).

“[U]nsubstantiated assertions,” “conclusory allegations,” and merely colorable factual bases are

insufficient to defeat a motion for summary judgment. See Hopper v. Frank, 16 F.3d 92, 97 (5th

Cir. 1994); see also Anderson, 477 U.S. at 249-50. In ruling on a summary judgment motion, a

court may not resolve credibility issues or weigh evidence. See Int'l Shortstop, Inc. v. Rally's Inc.,

939 F.2d 1257, 1263 (5th Cir. 1991). Furthermore, a court must assess the evidence, review the

facts and draw any appropriate inferences based on the evidence in the light most favorable to the

party opposing summary judgment. See Daniels v. City of Arlington, Tex., 246 F.3d 500, 502 (5th

Cir. 2001); Reid v. State Farm Mut. Auto. Ins. Co., 784 F.2d 577, 578 (5th Cir. 1986).

       At the time of the accident, IOC did not own or have legal custody of the platform,

temporary crane, personnel basket, tag line, M/V Miss Claire, or any other equipment used in the

execution of the personnel basket transfer. IOC had no contractual relationship with Sparrows,

Paloma, SeaTran, or any other independent contractors engaged in the construction operations.

IOC did not coordinate or supervise any of the work being performed by the other independent

contractors and was engaged in separate and distinct work on the platform – IOC’s personnel were

not even approached with the Job Safety Analysis relating to the personnel basket transfer at issue.

The evidence shows that IOC had no role in the planning or execution of the personnel basket

transfer in which Plaintiff was allegedly inured.

   III. CONCLUSION

       For these reasons, IOC’s unopposed motion for summary judgment, R. Doc. 107, is

GRANTED. Paloma’s Third-Party Complaint against IOC is hereby DISMISSED WITH



                                                    3
PREJUDICE.

     New Orleans, Louisiana, on this 26th day of February, 2019.




                                                      UNITED STATES DISTRICT JUDGE




                                            4
